Case 3:15-cv-01857-SI   Document 409-16   Filed 10/15/20   Page 1 of 3




       75,$/$
          Case 3:15-cv-01857-SI    Document 409-16       Filed 10/15/20       Page 2 of 3




                               Summary of call outcomes
                        ViSalus marketing campaign contact lists

              Outcome        Winback campaigns         Other campaigns              Total
Answer Machine                           1,608,804                  44,293            1,653,097
Nuisance Call                              186,397                  90,203              276,600
                1
No Answer                                  163,806                   8,180              171,986
Disconnected By User                       104,354                   2,795              107,149
Ring No Answer                              70,535                   4,446                  74,981
OB_No Answer Voice                          37,562                  15,870                  53,432
Mail
Network Refusal                             34,074                   1,512                  35,586
OB_No Answer                                15,016                   1,416                  16,432
OB_Hung Up                                  11,881                       41                 11,922
OB_Reschedule Call                          11,589                       16                 11,605
Call Busy                                    8,019                     367                   8,386
Prospect Not Available                       3,031                                           3,031
Answer Human                                   456                     927                   1,383
OB_No                                        1,176                                           1,176
In Queue                                     1,059                                           1,059
Desktop Error                                  715                     108                    823
Agent Didn’t Disposition                       577                                            577
SIT Tone                                       416                       27                   443
Invalid                                        421                                            421
OB_Invalid/wrong                               402                                            402
number
Reorder Tone                                   383                        3                   386
NO ANSWER                                      348                                            348
VOICEMAIL
OB_Customer Will Call                          339                                            339
back
Invalid Number                                 260                        8                   268

          1
        Blue highlight = no artificial or prerecorded voice could have played according to Mr.
Gidley. See Mr. Gidley’s April 4, 2018 declaration.
                                                                                                 3:15-cv-01857


                                             36a-1
                                                                                                  36a
       Case 3:15-cv-01857-SI   Document 409-16   Filed 10/15/20       Page 3 of 3




OB_No off of Visalus                    243                                          243
Attempt Timeout                          72                  154                     226
Re-Schedule Call                        163                                          163
OB_Please Do Not Call                   156                                          156
Call Answered                            61                   89                     150
Completed                               149                                          149
OB_Account On                           135                                          135
Hold/Review/Closed
OB_Reschedule call a                    103                                          103
month out
OB_Outside Caller Time                   47                       4                   51
Outside Calling Time                      1                   45                      46
Zone
OB_Agent has call back                   30                                           30
Callback Postponed                       18                                           18
OB_Yes                                   16                                           16
OB_Spanish                               15                                           15
Application Error                        12                       1                   13
Callback Terminated                       9                                            9
OB_Already Purchased                      7                                            7
OB_Does Not Qualify                       6                                            6
OB_Successful                             5                                            5
OB_French                                 1                                            1
No outcome listed                    884,812             805,670              1,690,482


Total number of calls              3,147,681             976,175              4,123,856
Number of calls where no             396,651              18,795                415,446
artificial or prerecorded
voice could have played
according to Mr. Gidley


Calls to numbers                       1,816               4,908                    6,724
associated with a business




                                      36a-2
